DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/505,400, filed on February 21, 2017.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for securely binding a first user’s service account controlled by a first service authority to a second user’s service account controlled by a different service authority in accordance with a fixed relationship between the first and second users. Each independent claim identifies the uniquely distinct features of “searching for a second account of a second user in a binding relationship with the first account according to the operation request; in response to finding the second account bound with the first account, outputting the first account and the second account as optional accounts on an interface of the client device associated with the first user: in response to receiving a selection of the first account and the second account from the client device, permitting the first user of the first account to execute the service operation with joint account authorities of the first account and the second account; and updating account information of the second account according to a result of the execution of the service operation”. The closest prior art, Collas et al (US 20100114733), fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876.  The examiner can normally be reached on 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437